Case 2:17-cv-07320-GW-JEM Document 153-1 Filed 06/12/19 Page 1 of 2 Page ID #:7276



    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
   10
   11    RONY ELKIES et al.,                   Case No. 2:17-CV-7320-GW(JEMx)
   12                     Plaintiffs,          Assigned to Hon. George H. Wu
   13          v.                              [PROPOSED] ORDER RE:
   14                                          NOTICE OF CLASS ACTION
         JOHNSON & JOHNSON                     SETTLEMENT AND JOINT
   15    SERVICES, INC., et al.,               STIPULATION TO VACATE
                                               TRIAL DATE AND DEADLINES
   16                     Defendants.          PENDING APPROVAL OF
                                               SETTLEMENT
   17
                                               FPTC:       Aug. 19, 2019
   18                                          Trial:      Aug. 27, 2019
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                         [PROPOSED] ORDER RE: NOTICE OF
                                                                            SETTLEMENT
                                                                  2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 153-1 Filed 06/12/19 Page 2 of 2 Page ID #:7277



    1         Based on the parties’ notification of the class action settlement and
    2   stipulation, and for good cause showing, the Court hereby VACATES all dates
    3   pending settlement approval under Federal Rule of Civil procedure Rule 23(e).
    4         Plaintiffs shall move the Court for an order preliminarily approving the class
    5   action settlement as soon as practicable, but no later than August 19, 2019.
    6
    7         IT IS SO ORDERED.
    8
    9
         Dated: June ___, 2019               ____________________________
   10
                                                      Hon. George H. Wu
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                               [PROPOSED] ORDER RE: NOTICE OF
                                                  2                               SETTLEMENT
                                                                        2:17-CV-7320-GW(JEMX)
